Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 1 of 18 - Page ID#: 860



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

                                           )
  UNITED STATES OF AMERICA,                )
                                           )
        Plaintiff,                         )                  Case No.
                                           )               5:96-CR-16-JMH
  v.                                       )
                                           )             MEMORANDUM OPINION
  LAWRENCE KEMP TENNILLE,                  )                  AND ORDER
                                           )
        Defendant.                         )

                              **     **   **   **   **

        This matter is before the Court on an Order [DE 422] from the

 Court of Appeals for the Sixth Circuit reversing both this Court’s

 October 11, 2019, Order [DE 402] finding Defendant Lawrence Kemp

 Tennille’s sentence should not be reduced under the First Step Act

 of    2018   and   this   Court’s    November      5,   2019,   Order   [DE   407]

 clarifying its October 11, 2019, decision. Consequently, the Sixth

 Circuit remanded this matter to this Court “to determine whether,

 in its discretion, Tennille is entitled to a sentence reduction

 under the First Step Act.” [DE 422, at 2].

        In light of the Sixth Circuit’s decision, this Court will

 determine whether Tennille is entitled to a sentence reduction,

 and due to the Sixth Circuit reversing the entirety of this Court’s

 October 11, 2019 and November 5, 2019 Orders [DE 402; DE 407], the

 undersigned will reconsider Tennille’s Motion for Leave to Appeal

 in forma pauperis [DE 398], Motion to Disagree with the U.S.
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 2 of 18 - Page ID#: 861



 Probation Officer’s Memorandum Analysis of Retroactive Application

 [DE 405], and Motion for Clarification [DE 406] asking the Court

 to further explain what was decided in its October 11, 2019, Order

 [DE 402]. Also, before the Court is Tennille’s Notice & Request to

 File Appeal [DE 399] requesting the Court file his notice of appeal

 regarding the Court’s May 17, 2019, Order [DE 376] and his Motion

 to Reduce Sentence Under Section 404 of the First Step Act of 2018

 [DE 424], which has been fully briefed and is now ripe for review.

 Since the Clerk of Court has already filed Tennille’s Notice of

 Appeal [DE 397], Tennille’s request to file it will be denied as

 moot. Furthermore, since the Sixth Circuit has reversed the Court’s

 October     11,   2019,    Order    [DE       402],   Tennille’s   Motion    for

 Clarification [DE 406] will be denied as moot.

                                    DISCUSSION

       In Tennille’s Motion for Leave to Appeal in forma pauperis

 [DE 398], in addition to Tennille’s request for leave to appeal in

 forma pauperis, he requests the Court appoint him counsel to

 represent him in his appellate proceedings. [DE 398]. For the

 reasons stated below, the Court will grant Tennille leave to appeal

 in forma pauperis and deny his request for appointment of counsel

 as moot.

       Pursuant to Federal Rule of Appellate Procedure 24(a)(1), a

 party who desires to appeal in forma pauperis must file a motion

 in   the    district    court    and   must      attach   an   affidavit    that

                                           2
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 3 of 18 - Page ID#: 862



 demonstrates the party’s inability to pay and states the issues to

 be presented on appeal. While Tennille did not include an affidavit

 demonstrating his inability to pay and stating the issues to be

 presented on appeal with his Motion [DE 398], “[a] party who was

 permitted to proceed in forma pauperis in the district-court

 action, or who was determined to be financially unable to obtain

 an adequate defense in a criminal case, may proceed on appeal in

 forma pauperis without further authorization . . . .” Fed. R. App.

 P. 24(a)(3). Previously, this Court granted Tennille leave to

 proceed    in forma pauperis        before the Sixth Circuit Court of

 Appeals. [DE 254; DE 362; DE 382]. Therefore, the Court will grant

 Tennille’s request for leave to appeal in forma pauperis.

       Since requesting the appointment of counsel, Tennille has

 retained counsel, Alison K. Guernsey, so his request will be denied

 as moot.

       Previously, the Court found Tennille is not entitled to have

 his sentenced reduced under the First Step Act of 2018 because he

 was sentenced as a career offender. [DE 376]. However, since the

 Court’s May 17, 2019, Memorandum Opinion and Order [DE 376] was

 filed in the present case, the Sixth Circuit Court of Appeals, in

 United States v. Holloway, found the following:

       Holloway was sentenced as a career offender, not based
       on the drug quantities involved in his offense. However,
       because the 2010 Act lowered the statutory maximum
       imprisonment penalty for twenty-eight grams or less of
       crack cocaine, a defendant would receive a lower career

                                         3
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 4 of 18 - Page ID#: 863



       offender level, which would lower his advisory guideline
       range. At the time of Holloway’s sentencing, his
       possession of five or more grams of crack cocaine carried
       a statutory penalty of five to forty years. This resulted
       in a career offender level of 34, a criminal history
       category of VI, and an advisory guideline range of 262
       to 327 months. If the 2010 Act had been in effect at the
       time of his sentencing, Holloway’s career offender level
       would be 32, his criminal history category VI, and his
       applicable guideline range 210 to 262 months. Therefore,
       Holloway is eligible for a sentence reduction for Count
       1 under the 2010 Act.

 No. 19-5180 (6th Cir. Sep. 5, 2019); see also United States v.

 Holloway, No. 5:05-cr-63-JMH-CJS, DE 136, at 2 (E.D. Ky. Sep. 5,

 2019). On October 2, 2019, considering the Sixth Circuit’s holding

 in Holloway, the undersigned directed the United States Probation

 Office (“USPO”) to prepare an analysis of the First Step Act’s

 impact on Defendant Lawrence Kemp Tennille’s sentence. [DE 400].

       On October 10, 2019, the Court received USPO’s Analysis [DE

 403], which found that under the First Step Act, Tennille may be

 eligible for a sentence reduction, and his original offense level

 of 43 with an advisory guideline range of life imprisonment should

 be recalculated to an amended offense level of 38 with an advisory

 guideline range of 360 months to life imprisonment. However, as

 USPO correctly asserts, on October 6, 2016, Tennille’s sentence

 was commuted to 360 months imprisonment by President Barack Obama.

 [DE 403]. As a result, the undersigned previously found Tennille

 was not entitled to any further reduction of his sentence. [DE

 402; DE 407]. However, in the Sixth Circuit’s April 2, 2020, Order


                                         4
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 5 of 18 - Page ID#: 864



 [DE 422], the Sixth Circuit brings this Court’s attention to the

 Sixth Circuit’s decision in Dennis v. Terris, 927 F.3d 955, 958

 (6th   Cir.    2019),   which    found,       “[A]    prisoner    who   receives   a

 presidential commutation continues to be bound by a judicial

 sentence.” See also [DE 422 (citing United States v. Roberts, No.

 19-3282 (6th Cir. Dec. 30, 2019) (order) (applying Dennis to a

 motion for a sentence reduction under the First Step Act)). In

 sum, in Dennis, the Sixth Circuit explained that while a prisoner

 may have received a presidential commutation, the prisoner is still

 bound by a judicial sentence because commutation merely “changes

 . . . how the sentence is carried out by switching out a greater

 punishment for a lesser one.” Dennis, 927 F.3d at 958 (citing

 Biddle v. Perovich, 274 U.S. 480, 487 (1927); Ex parte Wells, 59

 U.S. (18 How.) 307, 315, 15 L.Ed. 421 (1855)). Additionally, many

 commutations include conditions that if not properly followed

 would result in a prisoner’s term of imprisonment that was reduced

 by a commutation reverting to the higher amount of the earlier

 judicial sentence. Id. (citing Vitale v. Hunter, 206 F.2d 826, 829

 (10th Cir. 1953)).

         In accordance with the Sixth Circuit’s Order [DE 422, at 2],

 the Court finds Tennille’s past commutation does not in itself

 mean he is unable to receive a sentence reduction under the First

 Step   Act,    and   the   Court   will       now    consider    whether,   in   its



                                           5
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 6 of 18 - Page ID#: 865



 discretion, Tennille is entitled to a sentence reduction under the

 First Step Act.

       “Under section 404(b) of the First Step Act, a defendant who

 committed a ‘covered offense’ may move to have a district court

 ‘impose a reduced sentence as if sections 2 and 3 of the Fair

 Sentencing Act of 2010 ... were in effect at the time the covered

 offense was committed.’” United States v. Foreman, No. 19-1827,

 2020 WL 2204261, at *3 (6th Cir. May 7, 2020). “A district court,

 however, is not ‘require[d] ... to reduce any sentence’ pursuant

 to section 404(b). Id. (quoting First Step Act § 404(c); § 404(b)).

 “Instead,    the   choice    of   whether    to   grant   such   relief   to   an

 otherwise eligible defendant is left to ‘the district court’s sound

 discretion.’” Id. (quoting United States v. Beamus, 943 F.3d 789,

 792 (6th Cir. 2019)).

       In the present case, the Parties do not dispute that Tennille

 committed     a   covered   offense.    In   Tennille’s    Motion    to   Reduce

 Sentence Under Section 404 of the First Step Act of 2018 [DE 424],

 he requests the Court reduce his sentence to time served. To

 completely review the merits of Tennille’s Motion [DE 424], the

 Court must recalculate Tennille’s advisory guideline range and

 consider “both the factors in [18 U.S.C.] § 3553 [and] Congress’s

 significant decision to allow prisoners to retroactively benefit

 from the Fair Sentencing Act.” United States v. Maxwell, 800 F.

 App’x. 373, 378 (6th Cir. 2020); see also United States v. Foreman,

                                         6
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 7 of 18 - Page ID#: 866



 2020 WL 2204261, at *6 (quoting United States v. Allen, 956 F.3d

 355, 357 (6th Cir. 2020) (“Without mandating any particular set of

 procedures, Allen specifically found that the First Step Act

 authorizes a district court to consider the full range of § 3553(a)

 factors, including a defendant’s applicable Guidelines range and

 ‘other relevant information about the defendant’s history and

 conduct.’”)).

       In United States v. Foreman, the Sixth Circuit found the

 following:

       Under section 404(b) and (c) of the First Step Act, a
       district court is authorized to do two things with
       respect to a defendant’s covered offense: (1) determine
       the statutory and Guidelines ranges “as if sections 2
       and 3 of the Fair Sentencing Act were in effect at the
       time the covered offense was committed,” and (2)
       exercise its discretion to impose a new sentence
       somewhere between the revised statutory minimum and the
       existing sentence.

 2020 WL 2204261, at *6.

       Here, Tennille, the United States, USPO, and the Court agree

 that Tennille’s current advisory guideline range is 360 months to

 life imprisonment. [DE 403; DE 424, at 9-10; DE 427]. In Tennille’s

 Motion to Disagree with the U.S. Probation Officer’s Memorandum

 Analysis of Retroactive Application [DE 405], he challenges his

 career offender status by objecting to the USPO’s finding that he

 had three (3) prior drug convictions. However, in Tennille’s most

 recent Motion [DE 424, at 9], he “agrees that, as it pertains to

 his Guideline range, . . . he remains a career offender.” Thus,

                                         7
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 8 of 18 - Page ID#: 867



 the Court will deny Tennille’s Motion to Disagree with the U.S.

 Probation Officer’s Memorandum Analysis of Retroactive Application

 [DE 405] as moot and finds Tennille’s current advisory guideline

 range is 360 months to life imprisonment.

       Next, the Court will consider the factors set forth in 18

 U.S.C. § 3553(a), which are as follows:

       (a) Factors to be considered in imposing a sentence.--
       The court shall impose a sentence sufficient, but not
       greater than necessary, to comply with the purposes set
       forth in paragraph (2) of this subsection. The court, in
       determining the particular sentence to be imposed, shall
       consider--
            (1) the nature and circumstances of the offense and
       the history and characteristics of the defendant;
            (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the offense,
            to promote respect for the law, and to provide just
            punishment for the offense;
                  (B) to afford adequate deterrence to criminal
            conduct;
                  (C) to protect the public from further crimes
            of the defendant; and
                  (D) to provide the defendant with needed
            educational or vocational training, medical care,
            or other correctional treatment in the most
            effective manner;
            (3) the kinds of sentences available;
            (4) the kinds of sentence and the sentencing range
       established for--
                  (A) the applicable category of offense
            committed by the applicable category of defendant
            as set forth in the guidelines--
                       (i) issued by the Sentencing Commission
                  pursuant to section 994(a)(1) of title 28,
                  United States Code, subject to any amendments
                  made to such guidelines by act of Congress
                  (regardless of whether such amendments have
                  yet to be incorporated by the Sentencing
                  Commission into amendments issued under
                  section 994(p) of title 28); and


                                         8
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 9 of 18 - Page ID#: 868



                       (ii) that, except as provided in section
                 3742(g), are in effect on the date the
                 defendant is sentenced; or
                 (B) in the case of a violation of probation or
            supervised release, the applicable guidelines or
            policy   statements   issued   by  the   Sentencing
            Commission pursuant to section 994(a)(3) of title
            28, United States Code, taking into account any
            amendments made to such guidelines or policy
            statements by act of Congress (regardless of
            whether such amendments have yet to be incorporated
            by the Sentencing Commission into amendments issued
            under section 994(p) of title 28);
            (5) any pertinent policy statement--
                 (A) issued by the Sentencing Commission
            pursuant to section 994(a)(2) of title 28, United
            States Code, subject to any amendments made to such
            policy statement by act of Congress (regardless of
            whether such amendments have yet to be incorporated
            by the Sentencing Commission into amendments issued
            under section 994(p) of title 28); and
                 (B) that, except as provided in section
            3742(g), is in effect on the date the defendant is
            sentenced.
            (6) the need to avoid unwarranted sentence
       disparities among defendants with similar records who
       have been found guilty of similar conduct; and
            (7) the need to provide restitution to any victims
       of the offense.

 18 U.S.C. § 3553(a). In addition to the factors found in § 3553(a),

 the Court may consider postsentencing rehabilitation. See Pepper

 v. United States, 562 U.S. 476, 504-05 (2011) (finding “evidence

 of postsentencing rehabilitation may be highly relevant to several

 of the § 3553(a) factors” and holding “[d]istrict courts post-

 Booker    may   consider    evidence    of   a     defendant's   postsentencing

 rehabilitation      at     resentencing      and    such   evidence    may,   in

 appropriate cases, support a downward variance from the advisory

 Guidelines range”).

                                         9
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 10 of 18 - Page ID#:
                                     869


      In Tennille’s present Motion to Reduce Sentence Under Section

404 of the First Step Act of 2018 [DE 424], he asserts that the

fact that he “has spent more than two decades in prison, engaged

in numerous educational, vocational, and rehabilitation courses,

and maintained a nearly flawless disciplinary record” demonstrates

“that [his] sentence has sufficiently complied with the goals set

forth in § 3553(a).”1 [DE 424, at 13]. Tennille admits he received

one   disciplinary     sanction     in     August    1999    “for    the   use    of

drugs/alcohol”      but   “has    not    received     a     single   disciplinary

sanction” since that time. Id. at 16 (citing [DE 403]). Tennille

opines that “a time-served sentence reflects the serious[ness] of

the   offense,     promotes      respect      for   law,    and   provides       just

punishment.” Id. at 13. Although Tennille no longer disputes his

career offender status, he argues the following:

      Mr. Tennille was sentenced as a career offender based on
      two predicate drug trafficking felonies. See USPO
      Analysis, at 3 [DE 403]. In 1997, the original count of
      conviction under §§ 841(a)(1), 846, and 851 combined
      with Mr. Tennille’s offense level and Criminal History
      Category required a minimum mandatory sentence of life
      imprisonment. See id. at 2–3. Today, if calculated by
      drug quantity rather than the career offender provision,
      Mr. Tennille’s base offense level would be 24
      (§2D1.1(c)(8)), with a four (4) point increase based on
      his role (§3B1.1(a)), and a two (2) point increase for
      obstruction (§3C1.1). His adjusted offense level would
      be 30. U.S.S.G. §2–3; see also USPO Analysis, at 3 [DE

1
  The Court trusts that Tennille’s statements regarding his conduct in prison
are accurate. Additionally, Tennille’s Individualized Reentry Plan [DE 424-4]
confirms that he had no disciplinary actions in the six (6) months preceding
March 1, 2020, and that he has, indeed, participated in several courses over
the past two decades. Moreover, the United States agrees, “Tennille has
apparently used his time in prison productively.” [DE 427, at 5].

                                         10
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 11 of 18 - Page ID#:
                                     870


      403]. Mr. Tennille’s 11 criminal history points would
      place him in Criminal History Category V. PSR, at 14 [DE
      315]. Mr. Tennille would be subject to a Guideline range
      of 151–188 months. U.S.S.G. § 5A. This is around half of
      the career-offender range of 360 months to life. Id. at
      § 4.

[DE 424, at 15]. The fact of the matter is that Tennille is

designated as a career offender, and he no longer disputes that

designation. Tennille stating what his guideline range would have

been without the career offender designation does not support his

request for a downward variance because it does not reflect the

reality of his criminal history.

      Tennille’s status as a career offender is not the only reason

the Court finds his request for a downward variance lacking. While

the Court recognizes that the nature of both Tennille’s offense

and his prior convictions are all considered non-violent offenses,

his conduct during the commission of the offense included threats

of   violence.    Specifically,     one     of   Tennille’s   co-conspirators

testified that after she failed to wait on two of Tennille’s other

co-conspirators before she returned to Lexington from Detroit,

Tennille went to her residence and threatened to shoot her and

burn her house down. [DE 315, at 7]. Tennille’s efforts toward

rehabilitation     are   to   be   commended      and   hopefully   continued.

However, those efforts do not change the seriousness of Tennille’s

past conduct, which the Court will now address.




                                       11
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 12 of 18 - Page ID#:
                                     871


      Between     September      1994        and    January     1996,      Tennille

participated in the organized distribution of large amounts of

cocaine in Lexington and Richmond, Kentucky. [DE 315]. During the

time that the distribution took place, Tennille, a resident of

Detroit, Michigan, transported cocaine from Detroit to Kentucky

and supplied others with cocaine that he then directed them to

transport to Lexington and Richmond, Kentucky. Id. at 5-7. While

Tennille was in Kentucky, he recruited addicts who would give him

permission to use their residence for the cooking and distribution

of crack cocaine. Id. at 7-9. The United States posits, “Tennille’s

group distributed more than 1.5 kilograms of crack cocaine.” [DE

427, at 2 (citing [DE 315, at 9])].

      In July 1996, a federal grand jury indicted Tennille and two

others    on   charges   of    conspiracy      to    possess    with    intent   to

distribute in excess of fifty (50) grams of a mixture or substance

containing a detectable amount of cocaine base. [DE 47]. Tennille

pleaded    not   guilty,      testified      in     his   own   defense,    denied

responsibility for the charges against him, and claimed those who

testified against him did so to gain leniency in their own criminal

cases. [DE 315, at 10]. At the end of his trial, the jury found

Tennille was guilty. [DE 119]. Tennille was then sentenced to a

term of life imprisonment, [DE 142], which President Obama later

commuted to a term of 360 months imprisonment, [DE 349].



                                        12
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 13 of 18 - Page ID#:
                                     872


        Tennille’s argument that his “[i]mmediate release will also

avoid    unwarranted       disparities”         because      “sentences    for    career

offenders . . . , those with only drug trafficking predicate

offenses, have trended downward in the last two decades” is

unpersuasive. [DE 424, at 19]. The fact that career offenders with

only drug trafficking predicate offenses often receive sentences

below the guideline range does not entitle Tennille to such a

sentence. As Tennille correctly asserts, “[S]pecific variables

make each sentence unique to the individual offender.” Id. at 19-

20. Tennille’s criminal history is not that of a career offender

who     has    repeatedly     trafficked         in     small    quantities.          While

Tennille’s criminal history shows that his earlier drug crimes

involved quantities that were less than fifty (50) grams, his

present       offense     conduct    involved        his     group   of   conspirators

distributing a large quantity of cocaine, around 1.5 kilograms.

[DE 315, at 11-16]. Thus, Tennille’s criminal history shows that

as time went on, he was distributing substantially more drugs than

he previously had.

        Moreover,    Tennille       was   not    a    mere    distributer.       He   also

enlisted the help of others to distribute cocaine and persuaded

individuals to either assist him or assist those who were already

helping       him.   To    persuade       said       individuals,     Tennille         used

intimidation and offered them cocaine and money. Id. at 7.



                                           13
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 14 of 18 - Page ID#:
                                     873


      Pursuant to 18 U.S.C. § 3553(a)(2)(D), Tennille requests his

sentence be reduced to time served due to the threat posed by the

ongoing    COVID-19    pandemic.      [DE       424,   at   20-24].     18   U.S.C.    §

3553(a)(2)(D) states that the Court must consider “the need for

the sentence imposed . . . to provide the defendant with needed

educational     or    vocational      training,        medical    care,      or   other

correctional treatment in the most effective manner.” Tennille’s

assertion     that    “he   is   at    a        much   higher    risk    for      severe

complications or even death should he contract COVID-19” does not

pertain to his medical care or treatment for a current condition.

[DE 424, at 24]. Instead, he asks that his sentence be reduced to

time served based on the possibility that he could contract a new

illness that could exacerbate those that are already present.

      In   United States v. Austin, Case No. 15-20609, 2020 WL

2507622, at *5 (E.D. Mich. May 15, 2020), the United States

District Court for the Eastern District of Michigan was faced with

a similar case involving an inmate at FCI Allenwood who moved for

compassionate release under 18 U.S.C. § 3582(c)(1) and found the

following:

      [C]onsidering Defendant’s “needed . . . medical care”
      for his current conditions and the medical care he may
      need in the future if he were to contract COVID-19,
      Defendant’s detention at FCI Allenwood could serve as a
      superior   alternative   to   release.  18   U.S.C.   §
      3553(a)(2)(D). At FCI Allenwood, Defendant is detained
      in a controlled environment, is constantly monitored,
      and is provided medical care. The court is given no


                                           14
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 15 of 18 - Page ID#:
                                     874


      assurances as to what, if any, medical care Defendant
      would receive upon release.

      Admittedly, Tennille’s predicament is not entirely identical

to that of the defendant in Austin. Unlike FCI Allenwood, FCI

Milan, where Tennille is currently imprisoned, has had several

individuals test positive for COVID-19. On the other hand, like

the defendant in Austin, Tennille does not allege that he has

tested positive for COVID-19, and if he were to contract COVID-

19, there is no evidence before the Court that suggests Tennille

would receive better medical care outside of prison. Furthermore,

Tennille fails to assert that he would receive better medical care

outside of prison for his current medical conditions. In fact, if

the Court were to reduce Tennille’s sentence to time served, the

Court has no way of knowing if Tennille would receive any treatment

for his current medical conditions.

      While the Court understands the risks the pandemic poses for

incarcerated     individuals,     such        as   Tennille,     especially     at   a

facility that has numerous individuals who have tested positive

for COVID-19, arguing for a sentence reduction or requesting

release due to the ongoing pandemic solely under 18 U.S.C. §

3553(a)(2)(D) is not the correct avenue for relief. Tennille,

unlike   the   defendant     in   Austin,      has    not     filed    a   motion   for

compassionate     release,    and   since          Tennille    is     represented    by

counsel, he is not entitled to the same liberal standard that is


                                         15
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 16 of 18 - Page ID#:
                                     875


afforded to pro se prisoners in terms of the Court construing

requests for relief. When considered alongside the other factors

found in 18 U.S.C. § 3553(a), Tennille’s COVID-19 concerns do not

justify reducing his sentence to time served.

      Even excluding Tennille’s previously mentioned threats to his

co-conspirator,      by   distributing       cocaine,     Tennille     caused   a

tremendous amount of harm to a lot of people. Due to the nature of

drug addiction, much of that harm is irreparable, and to many, the

effects of Tennille’s actions linger to do this day. Reducing

Tennille’s sentence below 360 months would do nothing to alleviate

the pain he has caused the drug users he enabled or their families

and communities. Moreover, reducing Tennille’s sentence below the

advisory    guideline     range   would     likewise    reduce   the   deterring

effect his sentence has on others. In contrast, a sentence of 360

months imprisonment promotes respect for the law and provides just

punishment for the offense. Tennille’s offense is no less harmful

today than it was when he was originally convicted, and for that

reason, as well as the foregoing reasons stated herein, the Court

will deny his request for a downward variance and reduce his

sentence to time served. Instead, the Court will sentence Tennille

to 360 months imprisonment, the bottom of his advisory guideline

range and the amount of imprisonment previously given to him by

President Obama’s commutation. Accordingly, Tennille’s release

date remains scheduled for August 17, 2022. See [DE 424-4, at 1;

                                       16
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 17 of 18 - Page ID#:
                                     876


DE 425, at 2]. Having considered the matter fully, and being

otherwise sufficiently advised,

        IT IS ORDERED as follows:

        (1) Defendant Lawrence Kemp Tennille’s Motion for Leave to

Appeal in forma pauperis [DE 398] is GRANTED IN PART, insofar as

it pertains to Tennille’s request for leave to appeal in forma

pauperis;

        (2) Tennille’s Motion for Leave to Appeal in forma pauperis

[DE 398] is DENIED AS MOOT IN PART, insofar as it pertains to

Tennille’s request for appointment of counsel;

        (3) Tennille’s Notice & Request to File Appeal [DE 399] is

DENIED AS MOOT;

        (4) Tennille’s Motion to Disagree with the U.S. Probation

Officer’s Memorandum Analysis of Retroactive Application [DE 405]

is DENIED AS MOOT;

        (5) Tennille’s Motion for Clarification [DE 406] is DENIED AS

MOOT;

        (6) Tennille’s Motion to Reduce Sentence Under Section 404 of

the First Step Act of 2018 [DE 424] is GRANTED IN PART, insofar as

it pertains to Tennille’s request for a reduction of his sentence;

        (7) Tennille’s Motion to Reduce Sentence Under Section 404 of

the First Step Act of 2018 [DE 424] is DENIED IN PART, insofar as

it pertains to Tennille’s request for a downward variance and

reduction of his sentence to time served;

                                       17
Case: 5:96-cr-00016-JMH-HAI Doc #: 430 Filed: 05/29/20 Page: 18 of 18 - Page ID#:
                                     877


      (8)    Tennille’s      sentence        is   REDUCED   to    360    months

imprisonment;

      (9) The United States Probation Office SHALL prepare an

amended judgment consistent with this order; and

      (10) The Clerk of Court is directed to leave the United States

Probation Office’s Analysis [DE 403] filed in the record.

      This the 29th day of May, 2020.




                                        18
